DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blayvas et al. (U.S. Patent Application Publication 2018/0012085) in view of Suzuki et al. (U.S. Patent Application Publication 2015/0077522) in view of Somanath et al. (U.S. Patent Application Publication 2016/0188995). 
Regarding claim 1, Blayvas et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object (paragraph [0006] – the present invention includes computer vision based driver assistance devices, systems, methods, and associated computer executable code (hereinafter collectively referred to as: “ADAS”); paragraph [0007] – an ADAS may include one or more fixed image/video sensors and one or more adjustable or otherwise movable image/video sensors; paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance), the apparatus comprising: circuitry configured to: select at least two images from images captured by two cameras of at least three cameras to use for detecting the distance to the at least one object based on at least one condition (Fig. 5; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. .  However, Blayvas et al. fails to disclose detecting the distance to the at least one object by using disparity of the two selected images; and wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Suzuki et al. reference, Suzuki et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object, the apparatus comprising cameras for detecting the distance to the at least one object by using disparity of the two selected images (Fig. 5 – distance Z to the object; Fig. 11 – three imaging devices (10A, 10B, and 10C); paragraphs [0056]-[0059] – Fig. 5 shows the concept of the estimation of the distance based on stereo disparity – the distance Z based on stereo disparity is calculated by .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had detected the distance to the at least one object by using disparity of the two selected images as disclosed by Suzuki et al. in the apparatus disclosed by Blayvas et al. in order to minimize errors when determining the distance to the object.  However, Blayvas et al. in view of Suzuki et al. fails to disclose wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Somanath et al. reference, Somanath et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object (paragraph [0002]), the apparatus comprising: wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same (Fig. 1; paragraph [0026] – one image capture device 10 may be or have a camera array with three cameras 0, 1, and 2 represented by images 12, 14, and 16 in a triangular shape; having them laid out in a triangular shape would include equilateral triangles, which means that all three sides would have the same length; furthermore, as can been seen from Fig. 1, the cameras are spaced far enough part that another camera could be placed in-between them, which means that the distance between cameras is greater than the diameter of their optical systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the cameras be spaced an equidistance apart as disclosed by Somanath et al. in the apparatus disclosed by Blayvas et al. in view of Suzuki et al. in order to reduce depth measurement errors while taking into account image noise distribution.  
Regarding claim 3, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one condition comprises at least one obstruction in a view of at least one of the at least three cameras (Blayvas et al.: paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the unobstructed camera of the stereo pair is used as an input for obstructed image regions).
4, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the at least one obstruction comprises at least one of fog, dust, or mist (Blayvas et al.: paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the unobstructed camera of the stereo pair is used as an input for obstructed image regions).
Regarding claim 5, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one condition comprises wiping control information indicating that at least one wiper is interfering with at least one of the at least three cameras (Blayvas et al.: paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the unobstructed camera of the stereo pair is used as an input for obstructed image regions – the image that displays the obstructed view is the wiper control information indicating that an obstruction has been determined).
Regarding claim 6, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one condition comprises a status of a wiper that causes interference with at least one of the at least three cameras (Blayvas et al.: paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper .
Regarding claim 7, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the circuitry is configured to receive distance information corresponding to at least one of the at least three cameras (Blayvas et al.: paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the stereo matching can be done and a distance map extracted – once depth information is extracted from the overlapping area, depth information can be estimated/calculated in the non-overlapping area using known depth estimation techniques).
8, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the circuitry is configured to, after selecting the at least two images from the images captured by the at least three cameras to use for detecting the distance, select distance information corresponding to cameras of which images were selected to be used for detecting the distance (Blayvas et al.: paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the stereo matching can be done and a distance map extracted – once depth information is extracted from the overlapping area, depth information can be estimated/calculated in the non-overlapping area using known depth estimation techniques; paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the .
Regarding claim 9, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the circuitry is configured to select the at least two images from the images captured by the at least three cameras to use for detecting the distance in real time (Blayvas et al.: paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the stereo matching can be done and a distance map extracted – once depth information is extracted from the overlapping area, depth information can be estimated/calculated in the non-overlapping area using known depth estimation techniques; paragraph [0101] – .
Regarding claim 10, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the circuitry is configured to receive information from each of the at least three cameras and select the at least two images from the images captured by the at least three cameras to use for detecting the distance further based on the received information (Blayvas et al.: paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the .
Regarding claim 11, Blayvas et al. discloses at least one non-transitory computer readable storage medium having stored thereon instructions that, when executed by at least one processor, perform a method for detecting a distance to at least one object using a vehicle-mounted imaging apparatus (paragraph [0006] – the present invention includes computer vision based driver assistance devices, systems, methods, and associated computer executable code (hereinafter collectively referred to as: “ADAS”); paragraph [0007] – an ADAS may include one or more fixed image/video sensors and one or more adjustable or otherwise movable image/video sensors; paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo , the method comprising: determining which of at least two images captured by two cameras of at least three cameras of the vehicle-mounted imaging apparatus to use for detecting the distance to the at least one object based on at least one condition (Fig. 5; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the stereo matching can be done and a distance map extracted – once depth information is extracted from the overlapping area, depth information can be estimated/calculated in the non-overlapping area using known depth estimation techniques; paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the unobstructed camera of the stereo pair is used as an input for obstructed image regions).  However, Blayvas et al. fails to disclose detecting the distance to the at least one object by using disparity of the two selected images; and wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Suzuki et al. reference, Suzuki et al. discloses a vehicle-mounted imaging method for detecting a distance to at least one object, the method comprising cameras for detecting the distance to the at least one object by using disparity of the two selected images (Fig. 5 – distance Z to the object; Fig. 11 – three imaging devices (10A, 10B, and 10C); paragraphs [0056]-[0059] – Fig. 5 shows the concept of the estimation of the distance based on stereo disparity – the distance Z based on stereo disparity is calculated by Formula (1) based on the parallax obtained by matching any image region between one image and one other image corresponding to the one image, where the one image and the one other image are imaged by the two cameras C1 and C2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had detected the distance to the at least one object by using disparity of the two selected images as disclosed by Suzuki et al. in the apparatus disclosed by Blayvas et al. in order to minimize errors when determining the distance to the object.  However, Blayvas et al. in view of Suzuki et al. fails to disclose wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Somanath et al. reference, Somanath et al. discloses a vehicle-mounted imaging method for detecting a distance to at least one object (paragraph [0002]), the method comprising: wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same (Fig. 1; paragraph [0026] – one image capture device 10 may be or have a camera array with three cameras 0, 1, and 2 represented by images 12, 14, and 16 in a triangular shape; having them laid out in a triangular shape would include equilateral triangles, which means that all three sides would have the same length; furthermore, as can been seen from Fig. 1, the cameras are spaced far enough part that another camera could be placed in-between them, which means that the distance between cameras is greater than the diameter of their optical systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the cameras be spaced an equidistance apart as disclosed by Somanath et al. in the apparatus 
Regarding claim 12, Blayvas et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object (paragraph [0006] – the present invention includes computer vision based driver assistance devices, systems, methods, and associated computer executable code (hereinafter collectively referred to as: “ADAS”); paragraph [0007] – an ADAS may include one or more fixed image/video sensors and one or more adjustable or otherwise movable image/video sensors; paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance), the apparatus comprising: circuitry configured to: select two cameras of at least three cameras for detecting the distance to the at least one object based on at least one condition (Fig. 5; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the stereo matching can be done and a distance .  However, Blayvas et al. fails to disclose detecting the distance to the at least one object by using disparity of the two selected images; and wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Suzuki et al. reference, Suzuki et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object, the apparatus comprising cameras for detecting the distance to the at least one object by using disparity of the two selected images (Fig. 5 – distance Z to the object; Fig. 11 – three imaging devices (10A, 10B, and 10C); paragraphs [0056]-[0059] – Fig. 5 shows the concept of the estimation of the distance based on stereo disparity – the distance Z based on stereo disparity is calculated by Formula (1) based on the parallax obtained by matching any image region between one image and one other image corresponding to the one image, where .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had detected the distance to the at least one object by using disparity of the two selected images as disclosed by Suzuki et al. in the apparatus disclosed by Blayvas et al. in order to minimize errors when determining the distance to the object.  However, Blayvas et al. in view of Suzuki et al. fails to disclose wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Somanath et al. reference, Somanath et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object (paragraph [0002]), the apparatus comprising: wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same (Fig. 1; paragraph [0026] – .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the cameras be spaced an equidistance apart as disclosed by Somanath et al. in the apparatus disclosed by Blayvas et al. in view of Suzuki et al. in order to reduce depth measurement errors while taking into account image noise distribution.  
Regarding claim 14, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the at least one condition comprises at least one obstruction in a view of at least one of the at least three cameras (Blayvas et al.: paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the unobstructed camera of the stereo pair is used as an input for obstructed image regions).
Regarding claim 15, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the at least one condition comprises wiping control information indicating that at least one wiper is interfering with at least one of the at least three cameras (Blayvas et al.: paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the unobstructed camera of the stereo pair is used as an input for obstructed image regions – the image that displays the obstructed view is the wiper control information indicating that an obstruction has been determined).
Regarding claim 16, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the circuitry is configured to receive distance information corresponding to at least one of the at least three cameras (Blayvas et al.: paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the .
Regarding claim 17, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the circuitry is configured to, after selecting the two cameras of the at least three cameras for detecting the distance, determine distance information corresponding to cameras selected (Blayvas et al.: paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the stereo matching can be done and a distance map extracted – once depth information is extracted from the overlapping area, depth information can be .
Regarding claim 18, Blayvas et al. in view of Suzuki et al. in view of Somanath et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the circuitry is configured to receive information from each of the at least three cameras and select the two cameras of the at least three cameras for detecting the distance further based on the received information (Blayvas et al.: paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the .
Regarding claim 19, Blayvas et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object (paragraph [0006] – the present invention includes computer vision based driver assistance devices, systems, methods, and associated computer executable code (hereinafter collectively referred to as: “ADAS”); paragraph [0007] – an ADAS may include one or more fixed image/video sensors and one or more adjustable or otherwise movable image/video sensors; paragraph [0031] – ADAS system configurations including an adjustable camera may be further used for reconstructing distance to objects using three dimensional stereo matching between the images acquired by the adjustable and the fixed cameras; paragraph [0032] – alternatively  or additionally, in configurations including two or more fixed cameras, stereo images captured by the fixed cameras can be used to determine distance), the apparatus comprising: circuitry configured to: determine which of at least two cameras to use for detecting the distance to the at least one object based on at least one condition from at least three cameras capturing images (Fig. 5; paragraph [0099] – in some embodiments the direction of the adjustable camera is calibrated via finding the mutual correspondence with the images acquired by the fixed camera; paragraph [0100] – the above fixed camera can be a stereo camera, comprised of two cameras, as illustrated on Fig. 5 – 535 and 536 illustrate the fields of view of respective cameras from the stereo pair 530, while 537 is the overlapping region of their fields of view, where the stereo matching can be done and a distance map extracted – once depth information is extracted from the overlapping area, depth information can be estimated/calculated in the non-overlapping area using known depth estimation techniques; paragraph [0101] – in the cases of full or partial image obstruction in one of the cameras caused by mud, rain, windshield wiper or other reasons, the unobstructed camera of the stereo pair is used as an input for obstructed image regions).  However, Blayvas et al. fails to disclose detecting the distance to the at least one object by using disparity of the two selected images; and wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Suzuki et al. reference, Suzuki et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object, the apparatus comprising cameras for detecting the distance to the at least one object by using disparity of the two selected images (Fig. 5 – distance Z to the object; Fig. 11 – three imaging devices (10A, 10B, and 10C); paragraphs [0056]-[0059] – Fig. 5 shows the concept of the estimation of the distance based on stereo disparity – the distance Z based on stereo disparity is calculated by Formula (1) based on the parallax obtained by matching any image region between one image and one other image corresponding to the one image, where the one image and the one other image are imaged by the two cameras C1 and C2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had detected the distance to the at least one object by using disparity of the two selected images as disclosed by Suzuki et al. in the apparatus disclosed by Blayvas et al. in order to minimize errors when determining the distance to the object.  However, Blayvas et al. in view of Suzuki et al. fails to disclose wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same.
Referring to the Somanath et al. reference, Somanath et al. discloses a vehicle-mounted imaging apparatus for detecting a distance to at least one object (paragraph [0002]), the apparatus comprising: wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems and wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same (Fig. 1; paragraph [0026] – one image capture device 10 may be or have a camera array with three cameras 0, 1, and 2 represented by images 12, 14, and 16 in a triangular shape; having them laid out in a triangular shape would include equilateral triangles, which means that all three sides would have the same length; furthermore, as can been seen from Fig. 1, the cameras are spaced far enough part that another camera could be placed in-between them, which means that the distance between cameras is greater than the diameter of their optical systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the cameras be spaced an equidistance apart as disclosed by Somanath et al. in the apparatus disclosed by Blayvas et al. in view of Suzuki et al. in order to reduce depth measurement errors while taking into account image noise distribution.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 20, 2021